UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

MOHAMMED SAYEED MAHMOOD,

                                      Plaintiff,
       vs.                                                           1:20-CV-207
                                                                     (MAD/DJS)
UNITED STATES OF AMERICA,

                              Defendant.
____________________________________________

APPEARANCES:                                          OF COUNSEL:

MOHAMMED SAYEED MAHMOOD
9-4-86/89, Flat #201
Khan Tower
Salarjung Colony
Hyderabad, Telangana 500 008, India
Plaintiff pro se

Mae A. D'Agostino, U.S. District Judge:

                                              ORDER

       Plaintiff commenced this action on February 25, 2020, against the United States of

America asserting the following claims: (1) personal injury; (2) assault and battery; (3)

defamation; (4) general damages; (5) intentional infliction of mental distress and physical torture;

and (6) wage loss. See Dkt. No. 1. In a Report-Recommendation and Order dated March 17,

2020, Magistrate Judge Stewart reviewed the sufficiency of the complaint and recommended that

the Court dismiss this action with prejudice. See Dkt. No. 7. Specifically, Magistrate Judge

Stewart found that Plaintiff's claims, which are brought against the United States of America, are

subject to dismissal on the grounds of sovereign immunity. See id. at 4-6. Neither party has

objected to Magistrate Judge Stewart's Report-Recommendation and Order.
        Section 1915(e)(2)(B) directs that, when a plaintiff seeks to proceed IFP, "(2) . . . the court

shall dismiss the case at any time if the court determines that - . . . (B) the action . . . (i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief." 28 U.S.C. § 1915(e)(2)(B).

"[I]n a pro se case, the court must view the submissions by a more lenient standard than that

accorded to 'formal pleadings drafted by lawyers.'" Govan v. Campbell, 289 F. Supp. 2d 289, 295

(N.D.N.Y. 2003) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). The Second Circuit has

held that the court is obligated to "make reasonable allowances to protect pro se litigants" from

inadvertently forfeiting legal rights merely because they lack a legal education. Id. (quoting

Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

        When a party files specific objections to a magistrate judge's report-recommendation, the

district court makes a "de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). However,

when a party declines to file objections or files "[g]eneral or conclusory objections or objections

which merely recite the same arguments [presented] to the magistrate judge," the court reviews

those recommendations for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846,

*1 (N.D.N.Y. Mar. 16, 2011) (citations and footnote omitted); see also McAllan v. Von Essen, 517

F. Supp. 2d 672, 679 (S.D.N.Y. 2007). After the appropriate review, "the court may accept, reject

or modify, in whole or in part, the findings or recommendations made by the magistrate [judge]."

28 U.S.C. § 636(b)(1).

        In the present matter, the Court finds that Magistrate Judge Stewart correctly determined

that Plaintiff's complaint should be dismissed with prejudice. "Well-established principles of

sovereign immunity bar suit against the United States unless it consents to be sued, the existence

                                                      2
of such consent being a prerequisite for jurisdiction." Pietrangelo v. U.S. Dist. Court Vermont,

223 Fed. Appx. 20, 21 (2d Cir. 2007) (citing United States v. Mitchell, 463 U.S. 206, 212 (1983)).

"The waiver of sovereign immunity is a prerequisite to subject-matter jurisdiction." Presidential

Gardens Assocs. v. U.S. ex rel. Sec'y of Hous. & Urban Dev., 175 F.3d 132, 139 (2d Cir. 1999).

       As Magistrate Judge Stewart correctly determined, Plaintiff makes no contention that any

waiver of immunity applies to the allegations set forth in his complaint. Moreover, although the

Federal Tort Claims Act ("FTCA") provides a limited waiver of sovereign immunity from suit for

tort claims against the United States, it has strict exhaustion requirements and the burden is on the

plaintiff to both plead and prove compliance with the FTCA's statutory exhaustion requirements.

See In re Agent Orange Prod. Liab. Litig., 818 F.2d 210, 214 (2d Cir. 1987). Plaintiff's complaint

neither mentions the FTCA nor alleges compliance with its exhaustion requirements. See Pope v.

Geo Grp., No. 18-CV-6900, 2019 WL 79426, *3 (E.D.N.Y. Jan. 2, 2019) ("Accordingly, even if a

pro se 'plaintiff's complaint can be liberally construed to state a claim under the FTCA ... the court

does not have subject matter jurisdiction over' the FTCA claim if [the] 'plaintiff has neither

pleaded that he filed an administrative claim within two years of the incident giving rise to the

action, nor that he exhausted an administrative tort claim prior to initiating the instant action'")

(quoting Diaz v. MDC Detention Ctr., No. 17-CV-3768, 2018 WL 472810, *2 (E.D.N.Y. Jan. 17,

2018)). As such, the Court dismisses Plaintiff's complaint. 1

       Accordingly, the Court hereby

       1
         Since Plaintiff's complaint can be liberally construed as attempting to bring a claim under
the FTCA and because it is unclear from the complaint whether Plaintiff may still timely exhaust
his administrative remedies, the dismissal will be without prejudice. See Green v. Fed. Bureau of
Prisons, No. 11 Civ. 2554, 2012 WL 1694632, *3 (S.D.N.Y. May 15, 2012) (holding that if a
court dismisses a complaint "for failure to exhaust administrative remedies, dismissal without
prejudice is appropriate if the time permitted for pursuant administrative remedies has not
expired") (citing Berry v. Kerik, 366 F.3d 85, 87 (2d Cir. 2004)).
                                                   3
          ORDERS that Magistrate Judge Stewart's Report-Recommendation and Order (Dkt. No.

7) is ADOPTED; and the Court further

          ORDERS that Plaintiff's complaint is DISMISSED without prejudice; and the Court

further

          ORDERS that the Clerk of the Court shall enter judgment in Defendant's favor and close

this case; and the Court further

          ORDERS that the Clerk of the Court shall serve a copy of this Order on Plaintiff in

accordance with the Local Rules.

IT IS SO ORDERED.

Dated: April 9, 2020
       Albany, New York




                                                  4
